Citation Nr: 0011801	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-04 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

The propriety of the assignment of an initial evaluation of 
50 percent for Post-Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969, and received the Purple Heart medal and Combat 
Infantryman Badge for his service during this time.

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which granted service connection 
for PTSD and evaluated it as 30 percent disabling, effective 
in August 1997, which is the month in which the veteran's 
claim for this benefit was received.

Subsequently, by a May 1998 rating decision, the RO granted a 
50 percent evaluation for the veteran's service connected 
PTSD, effective in August 1997.  As the 50 percent evaluation 
is less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim regarding the 
propriety of the evaluation for PTSD remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the veteran submitted a notice of 
disagreement to the RO's December 1998 rating decision which 
denied entitlement to individual unemployability.  The RO 
accordingly issued a statement of the case concerning this 
issue in March 1999.  However, neither the veteran nor his 
representative have submitted a VA Form 9 or other form of 
substantive appeal concerning this issue.  This issue is thus 
not on appeal before the Board at this time.  See Fenderson 
v. West, 2 Vet. App. 119, 131 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The service connected PTSD is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as occasional panic 
attacks, depressed mood at times, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9434-9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the 50 percent evaluation 
for PTSD is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991). When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).

In this case, the Board observes that the RO granted service 
connection for PTSD in a February 1998 rating decision, 
assigning a 30 percent evaluation, effective August 1, 1997, 
which is the date the veteran's claim was received.  The RO 
based its decision on the evidence then of record, which 
included service personnel and medical records and a December 
1997 VA examination report.

The veteran's DD Form 214 reflects that he received the 
Combat Infantryman Badge and the Purple Heart medal for his 
service, and that his military occupational specialty (MOS) 
and duty assignment were consistent with extensive combat 
experience.  The 1997 examination report shows complaints of 
nightmares occurring two to three times per week; intrusive 
thoughts; sleep disturbances, with an average of four to five 
hours of sleep per night; avoidance; occasional panic attacks 
when faced with stimuli that remind him of Vietnam, like 
fishing in the swamp; emotional numbing; tension; 
irritability and angry outbursts; difficulty concentrating; 
and hypervigilance.  He reported he had been married and 
divorced twice, with three children from the first marriage 
and two from the second.  He indicated that his relationship 
with his children is very good, but that his divorces were 
due to interpersonal conflicts and his feeling he needed to 
detach and be on his own.  He keeps his family at a distance 
and maintains only occasional contact with friends.  A close 
friend drowned several years ago, and he has not sought out 
additional friends.  Concerning his employment history, the 
veteran stated he had held various low-level jobs following 
his discharge from active service, the longest of which 
lasted four and one-half years.  The examiners observed the 
veteran to present as well-groomed, alert, fully oriented, 
and cooperative with a generally neutral affect.  His speech 
was fluent and logical, though at times somewhat tangential.  
The examiners found no evidence of current psychotic disorder 
or gross cognitive dysfunction, suicidal or homicidal 
ideation or intent; overt symptoms of anxiety, or distress 
when describing combat experiences.  Results of testing 
reveal a significant degree of combat exposure, resulting in 
psychological distress, social disruption, and a moderate 
level of depression.  The examiners diagnosed PTSD, chronic, 
and major depressive disorder, single episode, moderate; and 
assigned a Global Assessment of Functioning (GAF) score of 
45.  Following this, the examiners further stated

It appears that PTSD symptoms, 
particularly emotional numbing, 
distancing, and irritability, played a 
significant role in the disruption of 
interpersonal relationships, as evidenced 
by his two divorces.  In addition, his 
failure to achieve his full vocational 
potential is more likely than not a 
consequence of the multiple PTSD symptoms 
he has experienced.  His GAF score of 45 
reflects his inability to hold a job or 
to maintain close interpersonal 
relationships.

The veteran was found to be competent.

In April, the veteran submitted a VA Form 9 in which he 
averred he is seriously affected by his PTSD and unable to 
work or hold down a regular job.  He stated he now 
experiences nightmares five to six times per week and cannot 
sleep, is depressed and moody daily; and cannot do the things 
he used to do.  He reported his friends avoid him, he cannot 
relate to his wives or children.  Subsequently, by a May 
1998, the RO increased the evaluation afforded the veteran's 
service-connected PTSD to 50 percent, effective August 1, 
1997.  The 50 percent evaluation has since remained in effect 
and is at issue in this case.

During his September 1998 VA hearing, the veteran testified 
that his treatment-particularly his participation in group 
therapy-was causing him to relive his Vietnam experiences.  
He further reported increased sleeplessness, inability to 
control his anger, and suicidal thoughts.  He reported he was 
living with his parents, whom he is helping subsequent to his 
mother's illness.  He reported that he was volunteering at 
the VA in connection with the drug rehabilitation program's 
group therapy.  He further reported he has no friends 
following a close friend's suicide, but that he is rebuilding 
his relationship with his children and maintains 
relationships with some of his siblings.  He attends church, 
but infrequently.  He testified he feels contempt for the 
government and for people who avoided serving in Vietnam.  He 
described a history of short-term employment at many jobs, 
and of participation but non-completion in many trade schools 
due to loss of interest.

The Board observes that the veteran underwent a VA 
psychiatric examination in November 1998.  The report shows 
complaints of less frequent nightmares, but increased 
sleeplessness.  He now reports only two to three hours of 
sleep per night.  He also reported thinking more about the 
war.  He feels he is reliving it all over again.  He reported 
that he lives alone and spends most of his time at home, but 
also stated he occasionally visits his mother, is getting 
back together with his children, and does volunteer work at a 
VA Medical Center (MC).  He expressed he remains 
uncomfortable around people.  And, although he reported 
involvement with a lady friend, he stated it was nothing 
serious, as he does not let people get close to him.  
Concerning his employment history, he reported he had not 
been employed since the December 1997 examination.  The 
examiner observed the veteran to present as fully oriented.  
Conversation was logical, coherent, and goal directed without 
evidence of psychotic thought process, suicidal or homicidal 
ideation or intent.  The examiner found the veteran to 
exhibit intact fund of general knowledge and social judgment, 
and adequate problem solving ability, insight, concentration, 
and memory.  He did moderately well in forming abstract 
concepts from proverbs.  The examiner diagnosed PTSD, 
chronic, and dysthymic disorder; and assigned a GAF of 45.  
Following this, the examiner further specifically opined that 
he could find no increase in symptomatology in comparing the 
veteran's PTSD condition in 1997 to the present.  The veteran 
was found to be competent.

VA treatment records show participation in group therapy for 
PTSD with apparent positive results.  In February 1998, he 
was described as quiet, attentive, and helpful.  He was 
observed to socialize well with others.  In April 1998, he 
was noted to share his life experiences in a positive manner.  
In August 1998, he was observed to be motivated to recover 
and to exhibit interest in what was being said.  And from 
July to October 1998, he was noted to participate actively.  
These records also show that he was treated in beginning in 
February 1997 for a broken jaw that treatment records show he 
reported as a result of being hit with a ladder, but that he 
testified he incurred as the result of an altercation.  
However, throughout these treatment records, the veteran is 
noted to make no complaints of any mental difficulties or of 
any other physical difficulties.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(hereinafter, Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
cases where a claim for a higher evaluation stems from an 
initial grant of service connection for the disability at 
issue, different rating for different periods of time, or 
"staged" ratings, may be for assignment.  See generally, 
Fenderson v. West, 12 Vet. App 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (1999).

The veteran's current 50 percent evaluation has been awarded 
under Diagnostic Code 9434-9411 for major depressive disorder 
evaluated as PTSD.  See 38 C.F.R. § 4.27 (1999).  Under 38 
C.F.R. § 4.130, all mental disorders are evaluated under a 
General Rating Formula for Mental Disorders.  Under this 
general rating formula, a 50 percent disability evaluation 
encompasses symptoms manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for symptoms manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted in cases of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

In reviewing the pertinent medical evidence of record, the 
Board finds that it is not necessary to consider any period 
of time separately, in accordance with Fenderson, because the 
medical evidence does not demonstrate significantly different 
degrees of severity of the veteran's psychiatric 
symptomatology for the entire period extending from the time 
of the initial grant of service connection.  Rather, the 
medical evidence demonstrates that an initial evaluation of 
50 percent and no greater is appropriate for the veteran's 
service-connected PTSD and major depressive disorder.

Specifically, the veteran contends he experiences increased 
symptomatology, including increased frequency of nightmares 
and sleeplessness, and daily depression and moodiness.  These 
symptoms are contemplated by the criteria warranting 50 and 
30 percent evaluations under the Schedule.  And, while the 
veteran also testified he experiences suicidal thoughts and 
increased difficulty with anger, this is not borne out by the 
medical evidence.  VA examination reports dated in December 
1997 and November 1998 note no suicidal or homicidal ideation 
or intent.  And, while December 1997 examination reveals 
findings of irritability, the examiners did not observe the 
veteran to exhibit impaired impulse control.  Similarly, the 
November 1998 report shows no such findings, nor any findings 
or complaints of incidents of uncontrollable anger or 
impaired impulse control.  VA treatment records further 
reflect no observations or complaints of any mental 
difficulties or of any other physical difficulties.

The veteran further argues that his PTSD renders him unable 
to establish and maintain effective relationships, and that 
it renders him unable to gain and retain meaningful work.  
The medical evidence does not concur.  Rather, as discussed 
above, VA treatment records show that the veteran 
participates in group therapy with apparent positive results.  
Moreover, although the VA examination reports reveal 
observations of emotional numbing and distancing in December 
1997, and while he has testified that he views himself as a 
loner, has no friends or close relationships, he has also 
reported and testified that he has a relationship with his 
parents, children, and some of his siblings; that he 
maintains occasional contact with friends and is engaged in a 
relationship with a lady friend; that he attends church, 
albeit infrequently; and that he volunteers at the VAMC.  
Furthermore, the veteran has not presented statements from 
employers establishing that he has been refused employment or 
terminated from employment due to his service-connected PTSD.  
Further, the medical evidence does not support a finding that 
the veteran has total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.

The Board notes there is some questions as to whether the 
veteran's broken jaw is the result of an altercation.  As 
noted above, the veteran reported when seeking treatment for 
his jaw in February 1997 that he had been struck with a 
ladder.  But he testified in September 1998 that the injury 
was the result of an altercation, which was, in turn, the 
result of his lack of control and difficulty with anger 
management.  Nonetheless, even assuming, without finding, 
that the veteran's broken jaw was the result of an 
altercation, the Board observes that the single manifestation 
of potential uncontrolled anger is not sufficient in and of 
itself, to establish that the veteran's PTSD is of such 
severity as to be productive of occupational and social 
impairment with deficiencies in most areas so as to warrant a 
70 percent evaluation under the diagnostic code.  Moreover, 
there is no evidence of observations of the other 
symptomatology listed in this criteria, such as obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  And, while the veteran testified that he 
experiences thoughts of suicide, neither treatment records 
nor examination reports show either that the veteran 
complained of thoughts of suicide, or that the treatment 
providers or examiners objectively observed suicidal ideation 
or intent.

Finally, the Board observed that the examiner conducting the 
November 1998 examination opined specifically that he could 
find no increase in symptomatology in comparing the veteran's 
condition in 1997 to the present.

In view of these findings, the Board finds that the veteran's 
PTSD is productive of no more than occupational and social 
impairment with reduced reliability and productivity.  Hence, 
the Board finds that an evaluation in excess of 50 percent is 
not warranted.

The Board observes that the veteran has submitted no evidence 
showing that his service-connected PTSD and major depressive 
disorder markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  There is also no indication that this disorder 
necessitated frequent periods of hospitalization.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation greater than 50 percent 
for PTSD and major depressive disorder is denied.


		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 

